JUSTICE PATTERSON,
dissenting.
This case concerns an important law enforcement responsibility: the duty to investigate circumstances in which there may turn out to be a grave emergency, or no emergency at all. Police officers are expected to come to the aid of injured or endangered individuals, making prompt decisions in confusing situations. When a law enforcement officer is asked to check on the welfare of someone *330who is reported missing, as was the officer summoned by the landlord here, it may be impossible to determine whether the resident is in danger without entering his or her home. In such a setting, absent clear signs of an emergency, the officer may be unable to satisfy the standard of the emergency-aid doctrine. Immediate law enforcement action, however, may be essential to save lives.
Our law has long recognized the community-caretaking doctrine as a foundation for a warrantless residential search in narrow circumstances, independent of the emergency-aid exception to the warrant requirement. The doctrine had been invoked only when police officers’ community-caretaking functions were entirely separate from criminal law enforcement, and their conduct was objectively reasonable in the circumstances that they confronted. See State v. Edmonds, 211 N.J. 117, 142, 47 A.3d 737 (2012); State v. Bogan, 200 N.J. 61, 73-74, 975 A.2d 377 (2009); State v. Diloreto, 180 N.J. 264, 275-76, 850 A.2d 1226 (2004); State v. Kaltner, 420 N.J.Super. 524, 537-38, 22 A.3d 77 (App.Div.2011), aff'd o.b., 210 N.J. 114, 41 A.3d 736 (2012). The community-caretaking doctrine has served an important purpose within its limited scope.
By requiring “some form of an objectively reasonable emergency,” defined as “an objectively reasonable basis to believe that there is an emergency,” to justify a warrantless residential search, ante at 305, 63 A3d at 177, the majority merges the communitycaretaking doctrine into the emergency-aid exception to the warrant requirement. Under this new test, absent an objectively reasonable emergency, police cannot enter premises to check on the welfare of its occupants unless a court issues a search warrant.
With due respect to the majority, I do not consider the constraints that it imposes upon law enforcement necessary to protect against unreasonable search and seizure as required by the Fourth Amendment of the United States Constitution and Article I, Paragraph 7 of the New Jersey Constitution. In my view, today’s decision unnecessarily complicates the task of police offi*331cers summoned into situations in which the existence and scope of a danger are initially unclear. Accordingly, I respectfully dissent.
I.
Our courts have traditionally recognized the community-care-taking doctrine and the emergency-aid exception to the warrant requirement to provide distinct, albeit often overlapping, standards for law enforcement. The community-caretaking doctrine reflects the “ ‘notion that police serve to ensure the safety and welfare of the citizenry at large.’ ” Diloreto, supra, 180 N.J. at 276, 850 A.2d 1226 (quoting John F. Decker, Emergency Circumstances, Police Responses and Fourth Amendment Restrictions, 89 J.Crim. L. & Criminology 433, 445 (1999)). Communitycaretaking includes “a wide range of social services, such as aiding those in danger of harm, preserving property, and ‘creating] and maintaining] a feeling of security in the community.’” Bogan, supra, 200 N.J. at 73, 975 A.2d 377 (alteration in original) (quoting Debra Livingston, Police, Community Caretaking, and the Fourth Amendment, 1998 U. Chi. Legal F. 261, 272 (1998)).
Our courts have not previously confined the community-caretaking doctrine to circumstances in which the investigating officer has enough information to conclude that there is an ongoing emergency. Instead, the constitutionality of police conduct has been assessed under a strict, but practical, two-part standard. First, as the United States Supreme Court held in Cady v. Dombrowski, the officer must be acting in a manner “totally divorced from the detection, investigation, or acquisition of evidence relating to the violation of a criminal statute.” 413 U.S. 433, 441, 93 S.Ct. 2523, 2528, 37 L.Ed.2d 706, 715 (1973); accord Diloreto, supra, 180 N.J. at 275, 850 A.2d 1226. Thus, the traditional community-caretaking standard requires suppression of evidence if law enforcement sought to use a community-caretaking function as a pretext for an investigatory search. See Cady, supra, 413 U.S. at 441, 93 S.Ct. at 2528, 37 L.Ed.2d at 715; Bogan, supra, 200 N.J. at 77, 975 A.2d 377; Diloreto, supra, 180 N.J. at 275, 280, 850 A.2d 1226; see also *332United States v. Goodrich, 183 F.Supp.2d 135, 144-45 (D.Mass. 2001) (concluding an inventory search of a ear “was a pretext for a warrantless investigative initiative” and as such there were no “justifications securing the community caretaking function of the police”). This first factor imposes a high bar.
Second, the doctrine has traditionally required a finding that the officer’s conduct was “objectively reasonable under the totality of the circumstances.” Diloreto, supra, 180 N.J. at 278, 850 A.2d 1226; accord Bogan, supra, 200 N.J. at 81, 975 A.2d 377. Our courts have sometimes premised that finding upon information available to law enforcement indicating that there is an emergency. See Diloreto, supra, 180 N.J. at 278, 850 A.2d 1226 (observing individual located in running vehicle matched missing “endangered” person on National Crime Information Center alert list); State v. Garbin, 325 N.J.Super. 521, 526-27, 739 A.2d 1016 (App. Div.1999) (remarking officers observed smoke coming from a residence at which a fire had been reported), certif. denied, 164 N.J. 560, 753 A.2d 1153 (2000); State v. Navarro, 310 N.J.Super. 104, 106, 109, 708 A.2d 416 (App.Div.) (commenting landlady reported that she had discovered a gun in apartment), certif. denied, 156 N.J. 382, 718 A.2d 1211 (1998).12
*333Courts “balance the nature of the intrusion necessary to handle the perceived threat to the community caretaking concern, the seriousness of the underlying harm to be averted, and the relative importance of the community caretaking concern.” Kaltner, supra, 420 N.J.Super. at 542, 22 A.3d 77. Thus, an intrusive search predicated upon a minor community-caretaking concern, such as the noise complaint in Kaltner, failed the objectively reasonable test and did not survive constitutional scrutiny. Id. at 545, 22 A.3d 77; see also Edmonds, supra, 211 N.J. at 121-22, 47 A.3d 737 (holding an “unverified 9-1-1 call reporting ‘a domestic dispute possibly involving a handgun’ ” did not justify an objectively reasonable search under the community-caretaking doctrine because the evidence was insufficient to corroborate domestic violence, and “the parties’ safety was not an issue”). In short, our law has long imposed an exacting, but pragmatic, constitutional test upon a search justified under the community-caretaking doctrine.
The emergency-aid exception to the warrant requirement serves a different, albeit often related, purpose. It is “derived from the commonsense understanding that exigent circumstances may require public safety officials, such as the police, firefighters, or paramedics, to enter a dwelling without a warrant for the purpose of protecting or preserving life, or preventing serious injury.” Stats v. Frankel, 179 N.J. 586, 598, 847 A.2d 561, cert. denied, 543 U.S. 876, 125 S.Ct. 108, 160 L.Ed.2d 128 (2004), overruled in part by Edmonds, supra, 211 N.J. at 132, 47 A.3d 737. A warrantless search is justified under the emergency-aid doctrine if the State demonstrates that “(1) the officer had ‘an objectively reasonable basis to believe that an emergency requires that he provide immediate assistance to protect or preserve life, or to prevent serious injury’ and (2) there was a ‘reasonable nexus between the emergency and the area or places to be searched.’ ” Edmonds, supra, 211 N.J. at 132, 47 A.3d 737 (quoting Frankel, supra, 179 N.J. at 600, 847 A.2d 561); see also Brigham City v. Stuart, 547 U.S. 398, 404-05, 126 S.Ct. 1943, 1948, 164 L.Ed.2d 650, 658 (2006) (clarifying that reasonableness must be objective).
*334In this case, the majority holds that the State must prove the existence of “some form of an objectively reasonable emergency” to justify a warrantless residential search. Ante at 305, 63 A.3d at 177. Under that formulation, no meaningful distinction between the community-caretaking doctrine in the residential setting and the emergency-aid exception can be discerned. The decision effectively eliminates community-caretaking as an independent basis for a warrantless residential search, even when the search is objectively reasonable and “totally divorced from the detection, investigation, or acquisition of evidence” for the prosecution of criminal offenses. Cady, supra, 413 U.S. at 441, 93 S.Ct. at 2528, 37 L.Ed.2d at 715.
I cannot conclude that this change in our law is essential to protect the right against unreasonable search and seizure safeguarded by the Fourth Amendment of the United States Constitution and Article I, Paragraph 7 of the New Jersey Constitution. See Edmonds, supra, 211 N.J. at 129, 47 A.3d 737; Bogan, supra, 200 N.J. at 72, 975 A.2d 377; Frankel, supra, 179 N.J. at 597-98, 847 A.2d 561. The majority’s elimination of community-caretaking as a separate basis for a warrantless residential search is not prompted by any decision of the United States Supreme Court construing the Fourth Amendment in this setting. The Supreme Court has yet to decide whether its decision in Cady is limited to the context of the vehicular search in which that case arose. As this Court noted in Edmonds, the federal circuit courts are divided on the reach of Cady, with the Fifth, Sixth and Eighth Circuits applying the community-caretaking doctrine to certain residential searches, and the Third, Seventh, Ninth and Tenth Circuits holding that the doctrine cannot justify the warrantless search of a home. Edmonds, supra, 211 N.J. at 143-44 & n. 13, 47 A.3d 737 (citing Ray v. Twp. of Warren, 626 F.3d 170, 177 (3d Cir.2010); United States v. Quezada, 448 F.3d 1005, 1007-08 (8th Cir.2006); United States v. Rolvrig, 98 F.3d 1506, 1521-22 (6th Cir.1996); United States v. Bute, 43 F.3d 531, 535 (10th Cir.1994); United States v. Erickson, 991 F.2d 529, 531 (9th Cir.1993); *335United States v. York, 895 F.2d 1026, 1029-30 (5th Cir.1990); United States v. Pichany, 687 F.2d 204, 207-09 (7th Cir.1982)).13
In short, federal jurisprudence does not compel this Court to depart from its prior decisions recognizing community-caretaking as a basis for a warrantless search in appropriate circumstances. See Edmonds, supra, 211 N.J. at 144 & n. 14, 47 A.3d 737; Bogan, supra, 200 N.J. at 73-74, 975 A.2d 377; Diloreto, supra, 180 N.J. at 275-76, 850 A.2d 1226. Absent a United States Supreme Court decision holding that the community-caretaking doctrine does not apply to the search of a home, this Court’s prior recognition of a circumscribed doctrine in the residential setting was, in my view, entirely consonant with federal law.
I respectfully submit that the community-caretaking doctrine, as an independent basis for an objectively reasonable warrantless search, more effectively balanced individual liberties and effective law enforcement before the majority imposed the “objectively reasonable emergency” requirement in this case. If a police officer is called to a home whose occupant is reported to be absent, he or she may quickly be able to determine whether there is any reason to be concerned for the individual’s safety. Conversations *336with neighbors might reveal that the occupant of the residence is on vacation, visiting relatives or recovering from surgery. In such a case, the officer is in a position to resolve any safety concerns without entering the residence of the person involved.
Yet not all of our residents have close bonds with their neighbors. Many people live far from family and friends. A person living alone may be isolated by age, illness, a language barrier or the transient nature of many modern communities. A police officer responding to a report of a missing person must consider a spectrum of possibilities, from an innocuous absence for personal or business reasons to an accident, illness or crime in the home that has left the resident unable to summon assistance. Despite diligent inquiries, the officer may be unable to determine whether there is “an objectively reasonable emergency” unless he or she enters the residence. That officer’s eommunity-caretaking intervention — including entry into the home to check on the resident’s welfare — could be desperately needed. Yet under the majority’s decision, that intervention should not occur unless and until law enforcement concludes that there is, indeed, an emergency, or obtains a search warrant under a standard that the majority does not define.14 I respectfully submit that this constraint is not constitutionally mandated, and is impractical.
*337II.
This case illustrates the implications of the majority’s formulation of the community-caretaking doctrine. The Court applies the exclusionary rule, intended to deter search and seizure violations and “to ensure that police do not ‘profit’ from lawless behavior.” State v. Herrerra, 211 N.J. 308, 330, 48 A.3d 1009 (2012) (quoting State v. Evers, 175 N.J. 355, 376, 815 A.2d 432 (2003)). It is a harsh sanction for police conduct that, in my view, was anything but “lawless.” The police officer who responded to a 9-1-1 call from defendant’s landlord had limited information. He learned that defendant’s rent was unpaid, that defendant did not respond to the landlord’s knocks on his door or voicemails on his telephone, and that for a two-week period defendant’s car had been unattended, his trash can had been left outside and his mail had accumulated. The officer also learned that other tenants had not seen defendant for at least several days.
With the precision of hindsight, we know that there was no emergency. Defendant was not injured, ill or dead in his apartment, but under arrest as the result of an unrelated New Jersey State Police investigation, of which the Vineland police officer, who responded to the landlord’s 9-1-1 call, was unaware. Yet when the officer investigated the landlord’s call, the facts available to him suggested several possible scenarios, some of them raising the specter of an emergency. I concur with the Appellate Division panel that a prudent and reasonable officer, with no investigatory motive and no purpose other than to fulfill his or her communitycaretaking duties, would enter a residence under these circumstances.
In my view, our law can effectively vindicate constitutional rights against unreasonable search and seizure, yet permit police officers to take prompt and potentially life-saving action when the facts are unavoidably unclear. I consider the search in this case to be consistent with constitutional standards, and would affirm the Appellate Division panel’s decision. I respectfully dissent.
*338For reversal and remandmewt — Chief Justice RABNER and Justices LaVECCHIA, ALBIN, HOENS, RODRÍGUEZ (t/a) and CUFF (t/a) — 6.
For dissentment — Justice PATTERSON — 1.

 in the motor vehicle setting, courts have invoked the doctrine to uphold searches when there is a potential for, but no definitive evidence of, an emergency. See State v. Washington, 296 N.J.Super. 569, 572-73, 687 A.2d 343 (App.Div. 1997) (holding that officer had a “reasonably objective basis” under the community-caretaking exception justifying a stop when the driver wove within his lane of travel at an “unconventionally slow speed”); State v. Drummond, 305 N.J.Super. 84, 88, 701 A.2d 958 (App.Div.1997) (finding that a "reasonably objective police officer would have been justified in 'making an inquiry on property and life' when observing a darkened car with no one outside it, parked shortly before midnight next to” a closed car wash); State v. Martinez, 260 N.J.Super. 75, 78, 615 A.2d 279 (App.Div. 1992) (holding that community-caretaking doctrine justified a stop of a vehicle moving “in the middle of the night on a residential street at a snail's pace”); State v. Goetaski, 209 N.J.Super. 362, 364-65, 507 A.2d 751 (App.Div.) (concluding police were justified by the community-caretaking doctrine in stopping a car driving slowly in the shoulder of the road with a left-turn indicator flashing), certif. denied, 104 N.J. 458, 517 A.2d 443 (1986).


 Indeed, none of the federal appellate cases confront the precise issue here — ■ law enforcement's entry into a home, prompted not by suspicion that the resident has violated the law but a 9-1-1 call reporting that the resident appeared to be missing. See Ray, supra, 626 F.3d at 171-72 (finding mother attempted to pick up her daughter, as scheduled for court-ordered visitation, at husband's home, in which there was no response to the doorbell and called the police); Quezada, supra, 448 F.3d at 1006 (determining sheriff went to apartment to serve woman with a child protection order); Rohrig, supra, 98 F.3d at 1509 (discovering officers received a noise complaint and responded to the residence); Bute, supra, 43 F.3d at 532-33 (learning sheriffs noticed an open garage door in an apparently abandoned manufacturing plant and suspected burglary or vandalism); Erickson, supra, 991 F.2d at 530 (recognizing officers responded to a home to investigate a reported, suspected burglary); York, supra, 895 F.2d at 1027 (finding deputy responded to a call of threatened violence); Pichany, supra, 687 F.2d at 205 (noting officers responded to call concerning a burglary at a business).


 Outside of situations involving administrative warrants or warrants pursuant to statutory authority that are irrelevant here, our courts have yet to articulate a standard for the issuance of a search warrant when no criminal offense is suspected. Indeed, the situation addressed by the Third Circuit decision in Ray illustrates the practical difficulties that police officers might encounter when they seek a search warrant unrelated to a criminal investigation. There, officers responded to a mother's report that her estranged husband had custody of a young child, and did not respond to knocking at the door of his home. Ray, supra, 626 F.3d at 171-72. The officers contacted a New Jersey municipal judge "for guidance as to whether the officers could 'go in the house to look' " for the child. Id. at 172. Instead of providing the requested permission for a residential search, the judge issued a warrant for the father’s arrest, which was later voided. Ibid. A judge's confusion about a police request for a search warrant untethered to any criminal investigation may bar or delay a residential search when time is of the essence.